DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 8/4/2021 has been considered and entered.
Claims 1, 5-6 are amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8,10-14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palaniswamy et al. (US 2016/0043294), in view of O'Brian (US 2015/0221840), and further in view of Tsuda (US 2015/0091432).
Regarding claims 1 & 6, Palaniswamy et al. disclose a lighting assembly (light emitting semiconductor device; see Title; see Fig 14) and a method of manufacturing the lighting assembly, comprising at least one point-like light source (24) having a first and second electrical contact (20) a lead frame (18,16) comprising plurality of metal areas, a plastic layer (dielectric layer 12; paragraph 92) at least on top of the lead frame (18) the plastic layer comprising vias (10) above the metal areas that are each partly filled with electrical conductive material (solder paste; paragraph 89); the plurality of metal areas of the lead frame being exposed from the plastic layer (12);

But, Palaniswamy et al. fail to teach that the at least one point like light source (24) being disposed in direct contact with the first surface of the plastic layer away from the lead frame.
However, it is noted that applicant’s at least one point like light source being disposed in direct contact with the first surface of the plastic layer away from the lead frame does not solve any of the stated problems or yield any unexpected result that is not within the scope of the teachings applied. Therefore it is considered to be a matter of choice, which a person of ordinary skill in the art would have found obvious to dispose the light source in direct contact with the upper surface of the plastic layer so as to have more rigid support/stability of the Light source in the package.
Further, Palaniswamy et al. fail to disclose one or more conductive traces on the surface of the plastic layer (surface opposed to the one where heat-extraction takes place -via the lead frame's dedicated areas).
However, in the same field of Light emitting device, O'Brian teaches (Fig. 2 where it’s "metallic layer 8 designates "an electrical contact -paragraph 85-serving both as metal top- reflector and as conductive trace) to provide and interconnect on the top-surface of its "plastic housing 2' (see paragraph 62 about its Figs 1 -2)" chips 4 (additional component; preferably low-energy semiconductor chips" (paragraph 68, exhibiting emission-profile of Fig. 3B) meant 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have conductive traces in the upper surface of the plastic layer for connecting additional components so as to have further heat dissipation through the conductive traces.
Further, Palaniswamy et al. fail to disclose a bottom surface of the plastic layer and a bottom surface of the metal areas forms a bottom-most surface of the lighting assembly (see Fig 14, where solder mask layer 21 is the bottom-most surface of the lighting assembly.
However, in the same field of lighting assembly (LED module; Fig 9), metal areas (8) and bottom surface of the substrate are exposed outside and forms the bottom-most surface of the LED module foe efficient heat dissipation (Paragraph 7).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to remove solder mask layer so as to expose metal area and the bottom surface of plastic forming the bottom-most surface of the lighting assembly in the Palaniswamy, as taught by Tsuda for efficient heat dissipation.
Regarding claim 2, Palaniswamy et al. disclose that the at least one point like light source is connected on top of the lead frame (120,118; Fig 15) and a material, a shape and a size of the vias is adapted in order not to decrease the heat spread (inherently the design is done for optimum heat spread).


Regarding claim 5, combined structure of Palaniswamy et al., O'Brian and Tsuda teaches all the limitations of claim 5 (see rejection of claim 1), except for at least one driver connected to the one or more lighting assembly.
However, it would have been obvious to one having ordinary skill in the art to have at least one driver connected to the lighting assembly in order to activate LED, since such drivers are essential for functioning the lighting device.
Regarding claims 8 & 14, O'Brian teaches conductive traces are formed by MID technology, where method intrinsically comprises conductive traces are formed by first covering the surface with conductive material then removing the conductive material to all placers except for places of forming conductive traces (for evidence see US 6,032521).
Regarding claim 10, Palaniswamy et al. disclose that the at least one point like light source is directed connected on top of the lead frame (120,118; Fig 15) and a material, a shape and a size of the vias is adapted in order not to decrease the heat spread (inherently the design is done for optimum heat spread).
Regarding claims 11-12, O'Brian teaches that the plastic layer (2) is an over-molding plastic and one or more conductive traces on the first surface of the plastic layer are provided by using MID technology (paragraph 80). The same reason for combining art as in claim 1 applies.
.
Claims 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palaniswamy et al. and O'Brian further in view of Tsuda, as applied to claim 6 above, and further in view of Yamano (US 2007/0224809).
Regarding claims 9 & 15, the combined structure of Palaniswamy and O'Brian teach all the limitations of claims 9 & 15, except for growing more conductive material on top of the conductive material to form thicker conductive traces by electro-less plating.
However, in the field of forming wiring, Yamano teaches forming a wiring and then growing metal on it by electro-less plating method to make thick wiring (paragraph 15).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention use growing conductive material on the wire by electro-less plating method in order to make thick conductive traces.
Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) 1-19 have been considered but are moot because the new ground of rejection is presented in light of amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.

Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875